     Case 3:13-cv-00569-MMD-CLB Document 291 Filed 06/04/20 Page 1 of 2


1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                   ***
5

6     ROBERT A. SLOVAK,                                  Case No. 3:13-cv-00569-MMD-CLB
                                      Plaintiff,
7                                                                      ORDER

8            v.

9
      GOLF COURSE VILLAS HOMEOWNERS
10    AOSSICATION, et al.,

11                               Defendants.

12

13          Plaintiff Robert A. Slovak has filed an untimely objection to Magistrate Judge Carla

14   L. Baldwin’s order directing him to deposit $280,000 (“2020 Deposit Order”) with the Clerk

15   of the Court (ECF No. 282) (“Objection”). (ECF No. 283.) The Objection seeks clarification

16   and review of the order under, among other provisions, 28 U.S.C. § 636(c) and Fed. R.

17   Civ. P. 73(a). The Court construes Plaintiff’s Objection as a challenge to Judge Baldwin’s

18   non-dispositive pretrial ruling 1, to which 28 U.S.C. § 636(b)(1)(A) and Fed. R. Civ. P. 72(a)

19   apply. 2 The Court declines to consider the merits of Plaintiff’s Objection because its filing

20   is so egregiously untimely. 3

21
            1See LR 1-3 (“A magistrate judge may hear and finally determine any pretrial
22
     matter not specifically enumerated as an exception in 28 U.S.C. § 636(b)(1)(A).”).
23          2The   Court disagrees with Plaintiffs’ apparent position that Judge Baldwin’s order
24   is a dispositive ruling or not a pretrial order. (E.g., ECF No. 288 at 1.) There has been no
     final determination in this case and while the parties have reached an agreement (see,
25   ECF No. 283-1), no settlement agreement has been finalized or enforced (see, e.g., ECF
     Nos. 140, 283-1). In any event, Plaintiff makes the noted argument in an improper reply,
26   which the Court notes infra will be stricken.
            3In
              addition to the Objection, the Court has considered Wells Fargo’s response
27
     (ECF No. 287) and the related briefing, including Well Fargo’s motion to strike the reply
28   (ECF Nos. 288, 289, 290). The Court will grant the motion to strike and will not address it
     Case 3:13-cv-00569-MMD-CLB Document 291 Filed 06/04/20 Page 2 of 2


1           Under Fed. R. Civ. P. 72(a) a party wishing to object to a magistrate judge’s pretrial

2    order must do so “within 14 days after being served with a copy” of the order. The Court’s

3    relevant Local Rule sets the same timeline. See LR IB 3-1. Judge Baldwin issued the 2020

4    Deposit Order on March 2, 2020. (ECF No. 282.) Plaintiff filed the Objection on April 27,

5    2020—nearly two months after the order was entered. (ECF No. 283.) Plaintiff does not

6    even endeavor to address his delay in filing the Objection. Plaintiff’s failure to do so is

7    particularly remarkable because the 2020 Deposit Order was unequivocally issued in the

8    interest of judicial economy and made for the purpose of efficiently moving this case along.

9    (See ECF No. 282.) To be sure, the order was prompted by the fact of the parties’ long-

10   unconsummated settlement agreement (see ECF Nos. 282, 140, 283-1) in a case which

11   has been ongoing since 2013 (ECF No. 1). That Plaintiff is represented by counsel makes

12   the extent of his belated filing even more inexcusable. In the interest of judicial efficacy,

13   the Court will deny the Objection as untimely raised.

14          It is therefore ordered that Plaintiff’s Objection (ECF No. 283) is denied.

15          It is further ordered that Defendant Wells Fargo’s motion to strike (ECF No. 289) is

16   granted. Plaintiff’s improper reply (ECF No. 288) is stricken.

17          DATED THIS 4th day of June 2020.

18

19
                                                MIRANDA M. DU
20                                              CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27   further. Under the relevant Local Rule, LR IB 3-1, replies are not allowed to an objection
     without first obtaining leave of court. Plaintiff did not seek leave of court to file the reply—
28   ECF No. 288. The reply is therefore stricken.

                                                    2
